DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are subject under examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brian Rosenbloom (reg no 41276) on 07/13/2022.

		Claims 

The application has been amended as follows: 
1. (Currently Amended) A method for regulating user data traffic in a wireless network, the method comprising:
a wireless communication device (WCD) obtaining rate control information from a core serving node (CSN), specifying a threshold value (
for a specific connection, controlling the rate at which the WCD generates UL NAS data messages based on the threshold value, wherein 
each NAS Data messages is a NAS message comprising user data.  

2. (Previously Amended) The method of claim 1, further comprising:
the WCD storing status information relating to previously transmitted user data, wherein
the step of controlling the rate at which the WCD generates UL NAS data messages based on the threshold value comprises: 
the WCD using the status information and the threshold value to determine whether the WCD may at this time transmit the user data to a random access network (RAN) node; and
in response to determining that the WCD may not at this time transmit the user data to the RAN node, the WCD i) discarding the user data or ii) transmitting the user data at a later point in time.

3. (Previously Amended) The method of claim 2, wherein
 the status information comprises a data transmission value (V) corresponding to at least one of: 1) a number of wireless data transmissions made by the WCD, ii) an amount of data transmitted wirelessly by the WCD, or iii) a number of logical tokens within a logical bucket,
using the status information to determine whether the WCD may at this time transmit the user data to the node via the wireless network comprises comparing the data transmission value (V) with the threshold value (T), and
the method further comprising updating V as a result of transmitting the user data.

4. (Original) The method of claim 3, wherein the data transmission value (V) corresponds to: a number of packets transmitted wirelessly by the WCD or a number of small data messages transmitted wirelessly by the WCD.

5. (Original) The method of claim 3, further comprising:
at the later point in time, the WCD using the status information to determine whether the WCD may at this time transmit the user data to the node via the wireless network; and
 in response to determining that the WCD may transmit the user data via the wireless network, the WCD transmitting the user data via the wireless network and the WCD increasing said data transmission value (V).

6. (Original) The method of claim 5, wherein
transmitting the user data via the wireless network consisted of transmitting N number of packets or N number of data octets, and
increasing said data transmission value consists of increasing said data transmission value by N.

7. (Original) The method of claim 5, wherein
transmitting the user data via the wireless network consisted of transmitting N number of small data messages, and
increasing said data transmission value consists of increasing said data transmission value by N.
8. (Original) The method of claim 5, wherein the step of transmitting the user data via the wireless network comprises transmitting a control plane message comprising at least a portion of the user data.

9. (Original) The method of claim 3, further comprising resetting the data transmission value (V) in response to determining that a new timer interval has been entered.

10. (Presently Amended) The method of claim 1, further comprising:
the WCD transmitting an initial Non-Access Stratus (NAS) message to a network node; and
the WCD receiving a NAS response message transmitted by a network node as a result of the network node processing the initial NAS message, wherein
the NAS response message comprises the Rate Control Information, and
the WCD obtains the Rate Control Information from the NAS response message, wherein
the initial Non-Access Stratus (NAS) message is one of an Attach Request message or a Tracking Area Update Request message, and
the NAS response message is one of an Attach Accept message or a Tracking Area Update Accept message.

11. (Original) The method of claim 1, further comprising:
determining whether the user data type is of a certain type, wherein
the step of performing admittance control is performed as a result of determining that the user data is of the certain type.

12. (Original) The method of claim 2, wherein transmitting the user data at a later point in time comprises one of:
a) waiting at least a certain amount of time, and then, after the amount of time has elapsed, retrying to transmit the user data,
b) waiting at least until V has been reset and then transmitting the user data, or
c) using a Data Radio Bearer (DRB) to transmit said user data together with other user data that was previously buffered for uplink transmission.

13. (Original) The method of claim 1, wherein the WCD is a Cellular Internet of Things (CIoT) device.

14. (Currently Amended) A wireless communication device (WCD) for regulating user data traffic, the WCD comprising:
a data storage system (DSS); and
a data processing system (DPS) coupled to the data storage system, wherein
the WCD is configured to:
obtain rate control information , from a core serving node (CSN), specifying a threshold value (
for a specific connection, control the rate at which the WCD generates UL NAS data messages based on the threshold value, wherein
each NAS Data message is a NAS message comprising user data. 


15. (Previously Amended) A method for regulating user data traffic in a wireless network, the method comprising:
a core serving node (CSN) obtaining admittance information (AI) indicating a threshold value for use in regulating Non-Access Stratum (NAS) data messages transmitted by a wireless communication device (WCD) or addressed to the WCD, the threshold value representing a maximum number of NAS Data messages per unit of time the WCD is admitted to transmit or receive, wherein each NAS Data message is a NAS message comprising user data;
the CSN storing the obtained AI;
the CSN receiving a NAS Data message transmitted by the WCD or transmitted to the WCD by another node; and
 in response to receiving the data NAS Data message, the CSN performing admittance control with respect to the NAS data message using the threshold value. 

16. (Original) The method of claim 15, further comprising, the CSN storing status information related to prior user data transmission from or to the WCD, wherein the step of performing admittance control comprises:
the CSN using the status information to determine whether a traffic threshold has been exceeded; and
in response to determining that the traffic threshold has been exceeded, the CSN i) discarding the received user data, or ii) transmitting the user data to the intended recipient and generating a charging event for exceeding the threshold, or iii) transmitting the user data to the intended recipient at a later point in time.

17. (Original) The method of claim 15, wherein
the user data was transmitted to the CSN by the WCD,
the AI comprises information identifying a threshold value (T) corresponding to the traffic threshold,
the status information comprises a data transmission value (V) corresponding to at least one of: 1) a number of wireless data transmissions made by the WCD, ii) an amount of data transmitted wirelessly by the WCD, or iii) a number of logical tokens within a logical bucket, and
using the status information to determine whether the traffic threshold has been exceeded comprises comparing the data transmission value (V) with the threshold value (T).

18. (Original) The method of claim 17, wherein the data transmission value (V) corresponds to: a number of packets transmitted wirelessly by the WCD or a number of small data messages transmitted wirelessly by the WCD.

19. (Original) The method of claim 17, further comprising:
the CSN receiving via the RAN second user data transmitted by the WCD;
in response to receiving the second user data, the CSN using the status information to determine whether a traffic threshold has been exceeded; and
in response to determining the traffic threshold has not been exceeded, the CSN forwarding the second user data to another node and increasing said data transmission value (V).

20. (Original) The method of claim 19, wherein
the step of receiving said second user data comprises receiving: N number of packets or N number of data octets or N number of small data messages, and
the step of increasing said data transmission value consists of increasing said data transmission value by N.

21. (Original) The method of claim 17, further comprising resetting the data transmission value in response to determining that a new timer interval has been entered.

22. (Original) The method of claim 15, wherein the step of receiving the user data comprises receiving a control plane message comprising at least a portion of the user data.

23. (Original) The method of claim 15, further comprising:
the CSN receiving an initial NAS message transmitted by one of the WCDs;
the CSN, in response to the initial NAS message, transmitting an AI request to a subscriber server;
the CSN, after transmitting the AI request, receiving said AI from the subscriber server;
the CSN, after receiving the AI from the subscriber server, storing the AI; and
the CSN, in response to the initial NAS message, transmitting the AI to the WCD as part of a NAS response to the initial NAS message.

24. (Original) The method of claim 15, further comprising:
the CSN receiving downlink user data addressed to the WCD;
in response to receiving the downlink user data, the CSN using status information to determine whether a traffic threshold has been exceeded; and
in response to determining that the traffic threshold has been exceeded, the CSN either i) discarding the received downlink user data or ii) transmitting the downlink user data to the WCD and generating a charging event for exceeding the threshold.

25. (Previously Amended) A core serving node (CSN) for regulating user data traffic, the CSN comprising:
a network interface;
a data storage system (DSS); and
a data processing system (DPS) coupled to the network interface and the DSS, wherein the CSN is configured to:
obtain admittance information (AI) indicating a threshold value for use in regulating Non-Access Stratum (NAS) Data messages transmitted by a wireless communication device (WCD) or addressed to the WCD, the threshold value representing a maximum number of NAS Data messages per unit of time that the WCD is admitted to transmit or receive, wherein each NAS Data message is a NAS message comprising user data;
store the obtained AI;
receive a NAS Data message transmitted by the WCD or transmitted to the WCD by another node; and
in response to receiving the NAS Data message, perform admittance control with respect to the NAS Data message using the threshold value.

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Prior art fails to teach the combination of “obtaining rate control information, from a core serving node (CSN), specifying a threshold value (

Regarding claim 14, Prior art fails to teach the combination of “obtain rate control information specifying a threshold value (T) indicating a maximum number of Non-Access stratum) data messages for a period of time; and for a specific connection, control the rate at which the WCD generates UL NAS data messages based on the threshold value, wherein each NAS Data messages is a NAS message comprising user data. “ in addition to other limitations of claim 14. 

Regarding claim 15, Prior art fails to teach the combination of “obtaining admittance information (AI) indicating a threshold value for use in regulating Non-Access Stratum (NAS) data messages transmitted by a wireless communication device (WCD) or addressed to the WCD, the threshold value representing a maximum number of NAS Data messages per unit of time the WCD is admitted to transmit or receive, wherein each NAS Data message is a NAS message comprising user data.” in addition to other limitations of claim 15.

Regarding claim 25, Prior art fails to teach the “obtain admittance information (AI) indicating a threshold value for use in regulating Non-Access Stratum (NAS) Data messages transmitted by a wireless communication device (WCD) or addressed to the WCD, the threshold value representing a maximum number of NAS Data messages per unit of time that the WCD is admitted to transmit or receive, wherein each NAS Data message is a NAS message comprising user data.” in addition to other limitations of claim 25.
Claims 2-13, 16-24 are allowed as being dependent on claim 1 or 15. 

Reference Yu (US 20140242970) teaches NAS message transmitted to UE which includes service feature such as the amount of data that is transmitted each time (that is, the total amount of data that is transmitted each time), a data transmission direction (uplink, downlink, or both directions), a data transmission duration, and the number of times of transmission within the duration. However, it doesn’t teach the threshold in limiting the rate of uplink (UL) Non-Access Stratum (NAS)- Data messages.

Reference Kim (US 2012/0282956) teaches in para 0061 encapsulating MTC data on a control signal and efficiently transmitting small data. However, it doesn’t teach
the threshold in limiting the rate of uplink (UL) Non-Access Stratum (NAS)- Data messages.

Reference Xu (US 20140219183) and Xiong (US 2014/0307682) are other closest prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416 


/AJIT PATEL/Primary Examiner, Art Unit 2416